Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made part of the decision herein, present the question of the proper value of certain flashlights imported from Hong Kong.
The respective parties have submitted said appeals for decision upon a stipulation of fact to the effect that the market value or price at the time of exportation of the involved flashlights at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is represented by the amounts specified as to each item on schedules “1” and “2,” attached to and made part of this decision, for the respective periods shown thereon, plus pacldng as invoiced in each case, and that there was no higher export value for merchandise similar to the flashlights here involved at the time of exportation thereof.
Upon the uncontroverted facts before the court, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the flashlights covered by the aforesaid appeals for a reappraisement, and that such value is represented by the amounts specified as to each item enumerated in schedules “1” and “2,” supra, for the respective periods shown thereon, plus packing as invoiced in each case.
As to the items of merchandise other than those enumerated in said schedules “1” and “2,” there is nothing before the court which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. Therefore, I find and hold *568that the proper values of such items are the values returned by the appraiser.
Judgment will be entered accordingly.